Citation Nr: 1121483	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological disability, including secondary to heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to June 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by a Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  VA's Regional Office (RO) in Atlanta, Georgia, retains jurisdiction of the Veteran's case.

In August 2006, the Board issued a decision which denied the Veteran's claim herein.  In October 2007, the Veteran filed a Motion for Reconsideration of the Board's decision.  In April 2008, the Board denied the Veteran's motion.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued a memorandum decision which set aside the Board's August 2006 decision and remanded this matter for further consideration.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons indicated below, the appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a neurological disability, including secondary to an inservice heat stroke.  He contends that he was hospitalized during service for treatment of heat stroke for a period of 29 days beginning on August 16, 1951.  He further alleges that the residuals of this condition have rendered him unemployable since 1963.

Review of the record shows that the Veteran's complete service treatment and service personnel records are not available, and a November 2002 response from the National Personnel Records Center (NPRC) noted that these records had been destroyed by a fire.  The November 2002 response from NPRC also noted that a search of the Veteran's squadron sick reports, from August 1951 through September 1951, failed to produce any information concerning the Veteran's alleged inservice hospitalization.  

Following his discharge from the service, the earliest medical evidence of record in this case is dated in 2001, which is 49 years after the Veteran's discharge from the service.  Under the circumstances of this case, which includes missing service treatment records and the Veteran's allegations of heat stroke residuals which have prevented him from working since 1963, the RO should again contact the Veteran and request that he identify all medical treatment providers that he has seen for any condition since his discharge from the service in June 1952.  


The Board's October 2010 remand directed the RO, with the assistance of the Veteran, to identify the basis for his receiving benefits from the Social Security Administration (SSA), and to obtain these records if pertinent.  A November 2010 report of contact indicated that the RO had contacted the Veteran, who indicated that "if he were" receiving anything from SSA it would solely be based on his old age.  In a November 2010 statement, the Veteran indicated that he "never received a dime from SSI."  As the record reflects the Veteran is receiving some type of benefits from SSA, and attempts by the RO to clarify the nature and receipt of these benefits with the Veteran have been inconclusive, the RO should contact SSA directly to ascertain the nature of any SSA benefits he is receiving, or ever has received, and to obtain these records if pertinent.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him since his discharge from the service in June 1952.  The Veteran should be asked to complete a VA Form 21-4142 for each treatment provider identified, including the name and address of the source of treatment, the dates of treatment, and the condition treated.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact SSA directly to identify when the Veteran began to receive SSA benefits and the basis for the award of any benefits received (disability or age); and the RO must request all materials, to include any medical records, relating to the award of these benefits.  These records must be associated with the claims file.  If these records are not available, documentation of such must be included in the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

